IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                             No. 91-7109
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


                               versus


MICHAEL ANTHONY SHELL,

                                          Defendant-Appellant.




          Appeal from the United States District Court
               For the Northern District of Texas


                         (September 2, 1992)


Before KING, HIGGINBOTHAM and WIENER, Circuit Judges.

WIENER, Circuit Judge:

     Defendant-Appellant Michael Anthony Shell was sentenced within

the guidelines following his conviction on pleas of guilty to one

of two counts of making false written statements in the process of

acquiring a firearm, in violation of 18 U.S.C. § 922(a)(6), and to

one of two counts of unlawful receipt of firearms by a convicted
felon, in violation of 18 U.S.C. § 922(g)(1).             He was, however,

denied a reduction of six points in his offense level under

U.S.S.G.   §   2K2.1(b)(1),      the   guideline   provision   for   sentence

reduction "[i]f the defendant obtained or possessed the firearm ...

solely for lawful sporting purposes or collection . . . ."              Shell

appeals the refusal of the district court to grant the six level

reduction for sporting purposes.            Finding no error, we affirm.

                                        I

                           FACTS AND PROCEEDINGS

     On separate occasions Shell purchased a .30 caliber rifle and

a 9 mm. pistol from a licensed firearms dealer.            On each occasion

the dealer required Shell to complete a standard ATF form that

included the question whether Shell had been convicted of a crime

punishable by imprisonment for a term exceeding one year. As Shell

had been convicted of the offense of burglary of a building and

sentenced to three years' imprisonment, his negative response to

that question was false.          The investigating ATF agents went to

Shell's home and, upon entering, observed the subject rifle and

pistol in plain view.      The instant charges ensued.

     Pursuant to a plea agreement, Shell pleaded guilty to one

count under § 922(a)(6) and one count under § 922(g)(1).                   He

subsequently    objected    to   the   presentence    investigation    report

(PSR), claiming that he acquired the guns for lawful, recreational

purposes which entitled him to a "sporting purpose" reduction of

six points in his offense level, as required under § 2K2.1(b)1.            In

support of his contention, Shell testified that he bought the guns


                                        2
to use in target practice; that even though he lived in an

apartment in town he had access to "a lot of land out in the

country" where he could go for target practice.               He bolstered his

own statements with testimony of his mother that Shell had always

lived in a rural area and owned guns for sporting purposes.               Shell

also adduced testimony from his brother that, in the past, both he

and Shell   had owned pistols for target practice and long guns for

deer and bird hunting.          Shell's brother also testified that their

father had owned guns, and that while growing up they considered

gun ownership and use to be normal.

     The district court observed that when the ATF agents entered

Shell's urban apartment they found both guns loaded; that his past

criminal history indicated a possibility that the guns might not be

used solely for a lawful sporting purpose as required by the

guideline; that the nature of the particular 9mm. handgun made it

unlikely that the pistol was acquired solely for a lawful sporting

purposes; and that giving false information to acquire the guns is

inconsistent with obtaining firearms solely for lawful sporting

purposes.    In consequence of those observations the court found

Shell's evidence "not credible" and, based on the factual finding

that Shell did not acquire the guns solely for lawful sporting

purposes,   denied     a    six-level    reduction    under   the   version   of

§ 2K2.1(B)(1) that was in effect on the date of the offense.

                                         II

                                      ANALYSIS

     For    purposes       of   the   guidelines,    the   sentencing   court's


                                         3
findings     of    fact   are    reviewed     under   the     "clearly     erroneous

standard.1        A felon "claiming a reduction in the offense level

[under § 2K2.1(B)(2)] bears the burden of establishing entitlement"

by a preponderance of the evidence.2            Given Shell's burden of proof

and the reasons articulated by the district court, its findings of

fact are not clearly erroneous.

     As distinguished from findings of fact, application of the

facts to the guidelines is a question of law subject to de novo

review.3

     The     guidelines      provision   in    effect    at   the   time    here    in

question poses some doubt as to the availability of the six-level

reduction for the "false statement" violation of § 922(a)(6).

Moreover, some of the obiter dicta of our earlier opinions on the

"sporting         purposes      or   collection"        provision        make      our

jurisprudential rules on the subject less than lucid.                    Still, our

de novo review shows the district court's application of the facts

to the guidelines in this case to be free of error.

     The version of the guidelines applicable to Shell is the one

promulgated effective November 1, 1989.               The applicable version of

Section 2K2.1(b)(1) instructed sentencing courts that, if the

defendant "obtained or possessed the firearm ... solely for lawful

     1
             United States v. Mourning, 914 F.2d 699, 704 (5th Cir.
1990).
     2
          United States. v. Keller, 947 F.2d 739, 741 (5th Cir.
1991) (citations omitted); United States v. Alfaro, 919 F.2d 962
(5th Cir. 1990).
     3
             United States v. Otero, 868 F.2d 1412, 1414 (5th Cir.
1989).

                                         4
sporting       purposes     or    collection,      decrease      the     offense   level

determined above to level 6."                    (emphasis added).         Although 18

U.S.C. § 922(g) is one of the crimes of conviction listed in

§   2K2.1,     Unlawful       Receipt,     Possession,      or    Transportation       of

Firearms or Ammunition, and thus is one for which the offense level

was "determined above," we observe that § 922(a)(6), proscribing

the making of a false statement, is not among the crimes of

conviction listed in § 2K2.1. Nevertheless, in the "Commentary" to

§     2K2.1,    the    list      of    "Statutory     Provisions"        does    include

§   922(a)(6).         We   therefore      conclude      that    then,    as    now,   the

reduction provided in § 2K2.1(b)(1) for obtaining or possessing

firearms for lawful sporting purposes or collection was potentially

available       to    persons     who     guilty    of    violating,       inter   alia,

§§ 922(a)(6) as well as 922(g)(1).

       We are constrained here to clarify any perceived murkiness in

our    jurisprudence        on    the     six-level      reduction       provisions     of

guidelines § 2K2.1(b).                Some confusion might result if dicta in

United States v. Pope,4is read in pari materiae with dicta in

United States v. Buss5, both of which are firearms cases involving

defendants who were convicted felons and thus incapable of lawfully

obtaining or possessing firearms.                    The defendant in Pope was

charged not only with being a convicted felon in possession of an

otherwise lawful firearm, in violation of 18 U.S.C. § 922(g), but

also with possession of a silencer, a device which, if unregistered

       4
               871 F.2d 506 (5th Cir. 1989)
       5
               928 F.2d 150 (5th Cir. 1991)

                                             5
(as in Pope's case), is not susceptible of being lawfully obtained

or possessed without violating 26 U.S.C. § 5861(d), even by a

citizen who is not a convicted felon and therefore not laboring

under the general proscription of felons possessing firearms.

     Pope insisted that he was entitled to a decrease in offense

level under the guidelines because he acquired the firearm and the

unregistered silencer for purposes of adding them to his gun

collection.   In rejecting Pope's contention, this court held that

"only a lawful collection of guns can be considered as a mitigating

factor under [the applicable guideline section]"6; or, stated

another way, that "as a matter of law only a gun collection that is

not itself unlawful can be used to reduce an offense level under

[the applicable guideline]."7

     From the fact situation in Pope and those two quotations, it

is clear that the gravamen of the holding is that, irrespective of

the quality of the gun collecter (e.g., a felon vis-a-vis a legally

competent, unconvicted citizen), the fact that the collection was

itself unlawful by virtue of the inclusion of the unregistered

silencer prevented Pope from obtaining the 6-level reduction.

Implicit in the Pope holding is the converse conclusion that if the

collection in question had not itself been an unlawful one, Pope

might have been eligible for the 6-level reduction for obtaining or

possessing the firearm in question as part of the gun collection,

even though as a convicted felon he would still be ineligible to

     6
871 F.2d at 508.   (emphasis added)
     7
          Id. at 509.

                                 6
acquire or possess a collection of guns and thus would still be

guilty of the firearms offense of conviction.

       That much is clear. But the possibility that a casual reading

of the Pope opinion might mislead or confuse arises from the

language of the second sentence in part V.                    Conclusion:     "We

conclude, however, that as a matter of law Pope's accumulation of

guns       cannot   be   used   to   reduce   his   offense   level   under   [the

applicable guideline] because it was illegal for him to possess any

guns."8      If read out of context, that statement would seem to say

that any time the collecter cannot legally possess firearms, he or

she cannot receive the 6-level reduction.               But that cannot be; if

it were, that statement would swallow the reduction guideline

itself.

       As the guideline only applies to convicted felons who obtain

or possess firearms and, by definition, convicted felons can never

legally obtain or possess guns, there would be no class of persons

eligible for the 6-level reduction under such a reading.               When that

concluding sentence is read in context of the pure holding of the

case, as expressed in the two passages first quoted above, it

becomes clear that the Pope test for the § 2K2.1(b) reduction

hinges on the lawfulness of the gun collection, not the eligibility

of the collector to possess guns.

       Subsequent to Pope, we examined in Buss9 a virtually identical

4-level reduction under a parallel guideline provision, one also

       8
               Id. at 510 (emphasis added).
       9
               928 F.2d 150 (5th Cir. 1991).

                                          7
implicating sporting purposes and gun collections.10                    In Buss, the

court considered a convicted felon's contention that the sentencing

court erred in accepting the probation officer's recommendation to

deny the 4-level reduction under the sporting purpose exception

"because Buss could not lawfully possess firearms. . . ."                     Citing

Pope, the government argued that, as Buss was a convicted felon, he

could not lawfully possess guns and therefore was ineligible for

the 4-level reduction.          Consistent with the foregoing analysis of

Pope,     however,       the    Buss    panel     rejected      the    government's

interpretation, holding that it "would render [ ] § 2K2.1(b)(2) a

nullity,    because      the    provision      applies   only   to    the   receipt,

possession, or transportation of firearms by `prohibited persons,'

or persons who could not lawfully possess them. . . .                         [T]he

drafters of the provision contemplated the lawfulness of the

intended use as a factor separate from the lawfulness of the

possession itself."11            Had the Buss opinion stopped there, the

potential for confusion with Pope would have never arisen.                      But,

albeit    in    dicta,    the   Pope    opinion    continued     its     efforts   to

distinguish      Buss    from    Pope    on    grounds   that    Pope    implicated

"unregistered firearms."12         The Buss opinion first states clearly--

and correctly--that the guideline provision in question authorized

the reduction in level not only for use in sport or recreation but

also for use in a gun collection.              Perhaps unfortunately, however,

     10
               § 2K2.1(b)(2).
     11
928 F.2d at 152.        (emphasis in original)
     12
               Id.

                                           8
the Buss opinion conclude by stating that gun collecting is little

more than "possession," implying that collecting is not a use

separate    and   apart    from    possession,    while   hunting   and   other

recreational shooting are uses distinct from possession.

     In addition to being dictum, that distinction appears to

conflict with the guideline provisions it purports to explain,

§§ 2K2.1(b)(2) and (3).            Both of those provisions direct that

reductions be granted in sentence levels for those felons who, in

contravention of the law, possess the firearms.               Clearly, those

level reductions are not based on the lawfulness of possession

because there can be no lawful possession of a gun by a convicted

felon.     Rather, the reductions are grounded on the sentencing

commission policy that some types of illegal possessions are

relatively benign by virtue of the use for which such possession is

intended--use     that    would    be   lawful   if   exercised   by   one    not

previously convicted of a felony.

     Both   of    the    subject   guideline     provisions   recognize      that

possession of a firearm is a physical fact and is always illegal if

the possessor is a felon; but that in addition to the physical fact

of possession there is the subjective quality of the possession,

determined by the use intended by the possessor.              This is better

understood by recognizing that the sentencing levels established in

the guidelines presume that when the person physically possessing

the firearm is a felon the purpose or intended use is nefarious

whether it be for armed robbery, aggravated assault, facilitating

a drug transaction,or the like.              The guidelines nevertheless


                                        9
recognize the possibility that even a felon's acquisition or

possession of a firearm can be benign when the intended use of the

gun is "solely" for one of two purposes that would be lawful were

the possessor not a felon:       either (1) sporting or recreational

use, such as hunting, target practice or competition; or (2) gun

collecting--like hunting or target practice, a specialized use of

a gun legitimately acquired or possessed.

     The point of this verbose analysis is to make clear that the

reduction provisions of the guidelines for felons in possession do

not turn on the axiomatic truism that a felon can never lawfully

possess a firearm. The entire reduction provision would clearly be

subsumed in such a proposition.            Rather, the availability of the

reduction turns on the purpose or use for which the firearm is

acquired or possessed and the lawfulness of such use if it were to

be exercised by a citizen not under any legal disability--lawful

hunting, lawful target practice, or lawful gun collecting.                   The

unavailability of the reduction in Pope stemmed not from the fact

that felons cannot possess guns in a collection, but from the

unlawful nature of the gun collection--one which included an

unregistered    silencer--because      even     a   citizen     free   of     all

disabilities could not lawfully possess such a collection.                   The

same would be true, for example, if the felon possessed a shotgun

for the purpose of hunting wild turkey, but did so out of season,

in an illegally baited area.     As that would be an unlawful sporting

possession by any citizen, the sporting purpose reduction would be

unavailable    to   the   convicted    felon.       Likewise,    if    a    felon


                                      10
possessing a target rifle were apprehended while shooting out

street lights within the city limits, the reduction would not be

available because his shooting would not be lawful target practice

even if the shooter were not a convicted felon.

     Under such an analysis, it becomes even clearer that Shell, as

a convicted felon, was properly denied the 6-level reduction. Even

though under certain circumstances his .30 caliber rifle and a 9mm.

pistol could be possessed solely for lawful sporting purposes, the

facts found by the district court reflect that such was not the

case here.    None but the most negligent of target shooters would

keep legitimate sporting firearms loaded in the home. Moreover, it

is not sufficient that one among several intended uses might be

lawful recreation or collection; one of those must be the sole

intended    uses.    The   district      court    did     not   credit    Shell's

contention that he falsified the ATF form to purchase the guns and

thereafter   kept   them   loaded   in   his     house,    solely   for    lawful

recreation purposes.       Particularly in light of Shell's criminal

history, we are loathe to label the findings of the sentencing

court clearly erroneous.

AFFIRMED.




                                    11